DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements must be shown or the feature(s) canceled from the claim(s):
the retention element comprising a sliding surface, a barrel shaped roller, an hourglass shaped roller, a cylinder shaped roller (see claim 13, 19; the retention element 10 being a bearing ball is the only configuration shown in the drawings);
the turning element comprising a ball, a wheel, a sliding surface (see claim 15, 21; the turning element 20 being a roller is the only configuration shown in the drawings);
semicircular shell with spherical cutouts (claim 17, 23)
a skating device (claim 18, 24)
Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 6, shown in Figs. 1, 2.  
Figs. 1 and 2 utilize different numerals for the bearing ball. Fig. 1 utilizes reference numeral 10, and Fig. 2 utilizes reference numeral 35. The reference numerals should be consistent across the figures. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
As discussed with reference to the figures, above, various structures are recited in the claims as corresponding to the retention element and turning element. The specification fails to sufficiently describe implementation of the retention element comprising a sliding surface, a barrel shaped roller, an hourglass shaped roller, and/or a cylinder shaped roller. The retention element 10 being a bearing ball is the only configuration shown in the drawings. The disclosure 
Similarly, the specification fails to sufficiently describe implementation of the turning element comprising a ball, a wheel, and/or a sliding surface. The turning element 20 being a roller is the only configuration shown in the drawings.  The disclosure does not reveal any details about how the ball, wheel, and/or sliding surface could be implemented alternatively or in combination with the roller 20.  
The claims require combinations of elements: “one or more” (claim 13), “one or a combination of” (claim 15), “a combination of” (claim 19), “a combination of one or more” (claim 21). The various combinations recited in the claims are not commensurate in scope with the disclosure. Specifically, the specification and drawings fail to disclose the combinations encompassed by the claims. For example, claim 13 requires: “a retention element comprising one or more of: a sliding surface; a barrel-shaped roller; an hourglass shaped roller; a cylinder-shaped roller; and a bearing ball”. The retention element 10 is shown as a bearing ball, in the figures. The specification does not provide any elaboration of how an hourglass shaped roller could be used in combination with the bearing ball 10 to form the retention element.
Because the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the claims require combinations of elements: “one or more” (claim 13), “one or a combination of” (claim 15), “a combination of” (claim 19), “a combination of one or more” (claim 21). The combinations set forth by the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus is found to be indefinite. 
The combinations, as claimed, are indefinite, because those having ordinary skill in the art would not readily understand how the disclosed invention could read on all of the possible combinations facilitated by the claim language.  For example, how could the retention element comprise each of a barrel-shaped roller, an hourglass shaped roller, and a cylinder-shaped roller? Those having ordinary skill in the art would not understand this claimed configuration. 


Claim 14 requires “two or more turning elements”. There is improper antecedent basis for this limitation, as a turning element is already required by claim 13. Do the turning elements of claim 14 include the turning element of claim 13? Further clarification is needed.  Claim 20 is indefinite for the same reasons. 

Claim 16 recites: “wherein the turning element comprises a bearing, arranged between the turning element and an axle and adapted to reduce kinetic friction between the turning element and the axle.” How can the bearing be arranged between the turning element and an axle, when the bearing is claimed as a component of the turning element?  Claim 22 is indefinite for the same reasons.

Claim 17 recites: “wherein the turning element is configured as a semicircular shell with spherical cutouts to act as a retention element”. The turning element is not understood. Claim 13 claims the retention element and turning element separately (they are claimed as distinct structures), however claim 17 suggests that the retention element and turning element are one in the same.  What are the spherical cutouts? What structure are they cut out from?  Claim 23 recites “the turning element is configured as a semicircular shell with spherical cutouts to act at the same time as retention element”, and is indefinite for similar reasons.
 
Claim 19 recites “A method of manufacturing a chassis for a skating device particularly according to claim 13”. Due to the word “particularly”, it is unclear whether claim 19 depends from 13 (or from any other claim drawn the chassis for a skating device).  The use of the word “particularly” renders indefiniteness, as it is unclear whether claim 19 requires the limitations of claim 13, or not. 

Claim 19 recites all of the same structural features required by claim 13, from which claim 19 appears to depend. Accordingly, there is improper antecedent basis for the features of claim 19, as they are already recited by claim 13. 

Claims 20, 22 and 24 include steps of “allowing”. These steps are not understood, as it does not appear that any step is performed.  What is meant by “allowing the chassis for a skating device to further comprise […]” (claim 20) mean? Are the structures following the “allowing” phrase physically required by the claim?  What action is performed during the step of allowing?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 is drawn to a “method of manufacturing a chassis for a skating device particularly according to claim 13, the chassis configured to comprise […]”. It is noted that all structural elements recited in claim 19 are also found in claim 13, from which claim 19 appears to depend. Claim 19 is drawn to a method of manufacturing, however no manufacturing steps are performed or otherwise found in the claim. Accordingly, claim 19 does not further limit claim 13, from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Bakx (US 6,491,308).

Regarding claim 13, Bakx teaches: a chassis for a skating device comprising: 
(a) a retention element (11) comprising one or more of: 
a sliding surface; 
a barrel-shaped roller; 

a cylinder-shaped roller; and 
a bearing ball; 
(b) a ball (9); and 
(c) a turning element (including at least element 8).
Relevant elements are best shown in Figs. 1 and 2. 

Regarding claim 14, Bakx further teaches: 
(d) a support (3) for fixing to a boot (2a); 
(e) two or more axles (6), wherein ends of the axles are arranged to be attached to sidewalls of the chassis; and 
(f) two or more turning elements (8), arranged on the axles and adapted to rotate around that axle.
Relevant elements are best shown in Figs. 1 and 2. 

Regarding claim 15, Bakx further teaches: wherein the turning element (8) comprises one or a combination of: 
(g) a roller; 
(h) a ball; 
(i) a wheel; and 
(j) a sliding surface.
Relevant elements are best shown in Figs. 1 and 2. 

claim 16, Bakx further teaches: wherein the turning element comprises a bearing (7), arranged between the turning element (8) and an axle (6) and adapted to reduce kinetic friction between the turning element and the axle. Relevant elements are best shown in Fig. 2. 

Regarding claim 17, Bakx further teaches: wherein the turning element is configured as a semicircular shell with spherical cutouts to act as a retention element. Relevant elements are best shown in Fig. 2.

Regarding claim 18, Bakx further teaches: a skating device comprising the chassis according to claim 13. See Fig. 1. 

Regarding claim 19, Bakx further teaches: a method for manufacturing a chassis for a skating device particularly according to claim 13, the chassis configured to comprise: 
 (a) a retention element (11) comprising a combination of: 
a sliding surface; 
a barrel-shaped roller; 
an hourglass shaped roller; 
a cylinder-shaped roller; and 
a bearing ball; 
(b) at least one ball (9); and 
(c) at least one turning element (including at least element 8).
Relevant elements are best shown in Figs. 1 and 2. 

Regarding claim 20, Bakx further teaches: allowing the chassis for a skating device to further comprise: 
 (d) a support (3) for fixing to a boot (2a); 
(e) two or more axles (6), wherein ends of the axles are arranged to be attached to sidewalls of the chassis; and 
(f) two or more turning elements (8), arranged on the axles and adapted to rotate around that axle.
Relevant elements are best shown in Figs. 1 and 2. 

Regarding claim 21, Bakx further teaches: wherein the two or more turning elements comprise a combination of one or more of: 
(g) a roller; 
(h) a ball; 
(i) a wheel; and 
(j) a sliding surface.
Relevant elements are best shown in Figs. 1 and 2. 

Regarding claim 22, Bakx further teaches: allowing the turning element to comprise a bearing (7) arranged between the turning element (8) and an axle (6) and adapted to reduce kinetic friction between the turning element and the axle. Relevant elements are best shown in Fig. 2.


Regarding claim 23, Bakx further teaches: wherein the turning element is configured as a semicircular shell with spherical cutouts to act at the same time as retention element. Relevant elements are best shown in Fig. 2.

Regarding claim 24, Bakx further teaches: allowing a skating device to comprise the chassis. See Fig. 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references made of record relate to skating devices and ball-wheels having chassis considering relevant to the present invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618